34 A.3d 1193 (2012)
424 Md. 213
ENVIRONMENTAL INTEGRITY PROJECT, et al.
v.
MIRANT ASH MANAGEMENT, LLC, et al.
No. 70, September Term, 2011.
Court of Appeals of Maryland.
January 9, 2012.
Christine M. Meyers and Andrew W. Keir (Jane F. Barrett, Environmental Law Clinic, University of Maryland School of Law, Baltimore, MD; Christopher T. Nidel of Nidel Law PLLC, Washington, DC), on brief, for Petitioners.
Deborah E. Jennings (Andrew B. Schatz of DLA Piper LLP (US), Baltimore, MD), on brief, for Respondents.
Jon A. Mueller, Chesapeake Bay Foundation, Annapolis, MD, for Amicus Curiae brief of Chesapeake Bay Foundation, Inc.
Douglas F. Gansler, Atty. Gen. of Maryland, Richard F. Waddington, Asst. Atty. Gen., Maryland Department of the Environment, for Amicus Curiae brief of Maryland Department of the Environment.
Argued before BELL, C.J., HARRELL, GREENE, ADKINS, BARBERA, DALE R. CATHELL (Retired, Specially Assigned) and JAMES A. KENNEY, III (Retired, Specially Assigned), JJ.
Prior report: 197 Md.App. 179, 13 A.3d 34.
PER CURIAM ORDER.
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 9th day of January, 2012,
*1194 ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted.